DETAILED ACTION
Claims 1, 3-4, and 7-14 are currently pending. 
Claims 2, 5-6, and 15 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims  1, 3-4, and 7-14 are allowed. 
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
associate a size of the lesion, a parameter value related to an image quality, and the accuracy of the trained model by determining the accuracy of the trained model for each data group into which data related to medical images are classified into a plurality of groups according ot the size of the lesion of the medical image and the parameter value related to the image quality of the medical image, 

determine the data collection time based on the relationship between data collection times and parameter values related to the image quality, the accuracy of the trained model determined for each data group, the set value of the seize of the lesion and the desired value of the accuracy of the trained model. 
Claims 3-4 and 7-10 depend from claim 1 and are therefore also allowed. 

Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
generate a medical image of the interest target region from raw data in real time during a collection of the raw data by the nuclear medical diagnostic apparatus, 
15generate information on whether an image quality of the medical image of the interest target region generated in real time satisfies a predetermined condition by inputting the medical image of the interest target region generated in real time to a trained model that outputs whether an image quality 20of a medical image satisfies the predetermined condition based on the medical image, and
 determine the data collection time by terminating data collection when the image quality of the medical image of the interest target region generated in real time satisfies 25the predetermined condition.  
Claim 14 depends from claim 11 and is therefore also allowed. 




Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
generate a medical image from raw data in real time 5during a collection of the raw data by the nuclear medical diagnostic apparatus, and 
determine the data collection time by terminating data collection based on information on an image quality of the medical image of the interest target region generated in 10real time.  

Regarding claim 13, the closest known prior art, nor any reasonable combination thereof, teaches:
15acquire raw data in real time during a collection of the raw data by the nuclear medical diagnostic apparatus, 
generate information on the image quality of the medical image of the interest target region corresponding to the raw data acquired in real time by inputting the raw data 20acquired in real time to a trained model that outputs information on an image quality of a medical image based on raw data, and 
determine the data collection time by terminating the data collection based on the generated information on the 25image quality of the interest target region.  






Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            

/KIM Y VU/            Supervisory Patent Examiner, Art Unit 2666